FINAL REJECTION
This is in response to Applicant amendments filed on 08/18/2022 amending Claims 23, and 40-41, and cancelling Claim 31. Claims 23-30, and 32-41 are examined.

Drawing Objections
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. Although the term “CONVENTIONAL PLENUM VOLUME” was used by Applicant the term --Prior Art—is more appropriate. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 Claim limitation “coupling portions” in Claim 35 and “coupling arrangement” in Claim 38 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “portions” and “arrangement” coupled with functional language “coupling” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f), Claims 35 and 38 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the claimed limitations “coupling portions” and “coupling arrangement” is interpreted as permanent, e.g. weld, or removable fastener or any equivalent way to affix/couple the projection to the closed end of the plenum (see Paragraph 7 P. 9).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 23-26, 32, and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haugen (US 8,511,096).

Regarding Claim 23: Haugen discloses a gas turbine engine (10; Fig. 1) comprising at least one radially extending bleed passage (see annotated figure ‘096) in fluid communication with at least one generally circumferentially extending plenum (112, see annotated figure ‘096), the at least one plenum having an upstream end (see annotated figure ‘096) in fluid communication with the bleed passage and an outlet (110; Figs. 2-3) for releasing air (5; Fig. 1) from the plenum, the at least one plenum further comprising a downstream surface (see annotated figure ‘096) defining a downstream closed end (see annotated figure ‘096) of the plenum, wherein the downstream surface of one or more plenum is/are provided with an outwardly extending projection (see annotated figure ‘096) extending into the plenum, 
wherein the outwardly extending projection is in a form of a smooth convex surface (see annotated figure ‘096 and wherein no roughness and/or texture is present) and the  smooth convex surface extends into the plenum (see annotated figure ‘096).

    PNG
    media_image1.png
    1104
    816
    media_image1.png
    Greyscale

Regarding Claim 24: Haugen discloses all the limitations of Claim 23, as stated above and further discloses wherein all or part of the outwardly extending projections extend from the downstream surface in an upstream direction towards the upstream end of the plenum (see annotated figure ‘096).

Regarding Claim 25: Haugen discloses all the limitations of Claim 23, as stated above and further discloses wherein an outwardly extending projection reduces the volume of a respective plenum (see annotated figure ‘096 wherein the projection reduces the volume of the plenum) or is arranged in use to cause positive interactions of pressure waves (the system and in particular the projection provides noise reduction, see Col. 1 L. 45-48 and/or Col. 5 L. 36-60, and thus reduces the amplitude of the pressure waves, i.e. noise).

Regarding Claim 26: Haugen discloses all the limitations of Claim 23, as stated above, and further teaches the at least one plenum comprises at least one outwardly extending projection (see annotated figure ‘096 wherein at least one projection is disclosed).


Regarding Claim 32: Haugen discloses all the limitations of Claim 31, as stated above and further discloses the convex surface is formed by a hollow dome (see space 112, Fig. 6) having an extending base portion (130; Fig. 6) connected to the downstream surface of the plenum (see Fig. 6).

Regarding Claim 39: Haugen discloses all the limitations of Claim 23, as stated above and further discloses wherein at least 50% of the surface of the rear end wall of the plenum is provided with the outwardly extending projection (see annotated figure ‘096 wherein the projection covers substantially the whole surface of the rear wall).

Regarding Claim 40: Haugen discloses an intermediate compressor structure (see annotated figure 096’ and Fig. 1 wherein the bleed air is taken between the inlet of the low pressure compressor 19 and the outlet of high pressure compressor 14) for a gas turbine engine (10; Fig. 1), the intermediate compressor structure comprising at least one radially extending bleed passage in fluid communication with at least one generally circumferentially extending plenum, the at least one Page 4 of 6Response Submitted May 21, 2021plenum having an upstream end in fluid communication with an bleed passage (see annotated figure ‘096)  and an outlet (110; Figs. 2-3) for releasing air (5; Fig. 1) from the plenum, each plenum further comprising a downstream surface (see annotated figure ‘096) defining a downstream closed end (see annotated figure ‘096) of the plenum, wherein the downstream surface of one or more plenum is/are provided with an outwardly extending projection (see annotated figure ‘096) extending into the plenum, wherein the outwardly extending projection is in a form of a smooth convex surface (see annotated figure ‘096 and wherein no roughness and/or texture is present) and the  smooth convex surface extends into the plenum (see annotated figure ‘096).

Regarding Claim 41: Haugen discloses an intermediate compressor structure (see annotated figure 096’ and Fig. 1 wherein the bleed air is taken between the inlet of the low pressure compressor 19 and the outlet of high pressure compressor 14)  for a gas turbine engine (10; Fig. 1) comprising a plenum (see annotated figure ‘096) arranged to receive bleed-off air (2; Fig. 1) from an up-stream portion of an engine (any portion upstream from 45 in Fig. 1), the plenum comprising one or more inwardly extending projections (see annotated figure ‘096) 
wherein the outwardly extending projection is in a form of a smooth convex surface (see annotated figure ‘096 and wherein no roughness and/or texture is present) and the  smooth convex surface extends into the plenum (see annotated figure ‘096) and arranged within the space defining the plenum and arranged in use to cause a change to the acoustic resonant frequency of the plenum (the system and in particular the projection provides noise reduction, see Col. 1 L. 45-48 and/or Col. 5 L. 36-60, and thus reduces the amplitude of the pressure waves, i.e. noise).

	Claims 23, 27-30 and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Little (US 2016/0153311).

Regarding Claim 23: Little discloses a gas turbine engine (52; Fig. 2), comprising: at least one radially extending bleed passage (see annotated figure ‘311) in fluid communication with at least one generally circumferentially extending plenum (see annotated figure ‘311), the at least one plenum having an upstream end (see annotated figure ‘311) in fluid communication with the bleed passage and an outlet (106; Fig. 7) for releasing air (see annotated figure ‘311) from the plenum, and further comprising a downstream surface (see annotated figure ‘311) defining a downstream closed end (see annotated figure ‘311) of the plenum, wherein the downstream surface of one or more plenum is/are provided with an outwardly extending projection (see annotated figure ‘311) extending into the plenum.

    PNG
    media_image2.png
    1104
    816
    media_image2.png
    Greyscale

Regarding Claim 27: Little discloses all the limitations of Claim 23 as stated above, and further discloses the at least one plenum comprises multiple outwardly extending projections (see annotated figure ‘311 wherein the at least one plenum, i.e. the cumulation of all chambers insides the elements 66, comprises multiple outwardly extending projections, i.e. the cumulation/sum of each projection in each chamber).

Regarding Claim 28: Little discloses all the limitations of Claim 23, as stated above, and further discloses wherein the plenum is in the form of a circumferentially extending chamber (see annotated figure ‘311) surrounding a central portion of the engine (see annotated figure ‘311).

Regarding Claim 29: Little discloses all the limitations of Claim 28 as stated above, and further discloses the plenum is subdivided into a plurality of individual plenums (see annotated figure ‘311).

Regarding Claim 30: Little discloses all the limitations of Claim 29, as stated above, and further discloses each of the plurality of plenums comprises one or more outwardly extending projections (see annotated figure ‘311).

Regarding Claim 36: Little discloses all the limitations of Claim 23, as stated above, and further discloses wherein a closed end (see annotated figure ‘311) of one or more plenums is provided with at least one opening (see annotated figure ‘311) to receive the outwardly extending projection therethrough.
Regarding Claim 37: Little discloses all the limitations of Claim 23, as stated above, and further discloses wherein a radial wall portion (see annotated figure ‘311) of the plenum is provided with at least one opening (see annotated figure ‘311) to receive an outwardly extending projection therethrough.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Haugen (US 8,511,096) in view of Leon (US 2017/0053635).

Regarding Claim 33: Haugen discloses all the limitations of Claim 23, as stated above, and further discloses the extending projection defines a volume (see annotated figure ‘096 wherein the projection acts as a resonator), but is silent regarding the volume being all or partially filled with a sound absorbent material.
However, Leon teaches a gas turbine engine (“gas turbine”; [0004]) with a sound absorption system (acoustic panel 10) similar to the system of Haugen (see annotated figure ‘096 and Fig. 3 of Leon to see similarities between the two systems) having an air flow passage (F; Fig. 3), at least one protrusion (protrusion from wall 16 to skin 14; Fig. 3) defining a volume (30; Fig. 3) being all or partially filled with a sound absorbent material (“insert” Fig. 3 and [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haugen to have the volume being all or partially filled with a sound absorbent material, as taught by Leon, to provide better acoustic absorption, as recognized by Leon (see [0040]).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Haugen (US 8,511,096) in view of Simpson (US 2018/0257196).

Regarding Claim 34: Haugen discloses all the limitations of Claim 23, as stated above, and further discloses the extending projection defines an outer surface (see annotated figure ‘096 wherein the projection acts as a resonator), but is silent regarding the outer surface being all or partially covered or coated in a sound absorbing layer being.
However, Simpson teaches a gas turbine engine (“turbofan aircraft engine”; [0003]) with a sound absorption system (acoustic panel 10; Fig. 1) similar to the system of Haugen (see annotated figure ‘096 and Fig. 1 of Simpson to see similarities between the two systems) having an air flow passage (see [0094] wherein the panel 10 is disposed in air flow duct ), at least one protrusion (protrusion from wall 16 to skin 12; Fig. 1) defining an outer surface (12A; Fig. 1) being all or partially covered or coated in a sound absorbing layer being (20; Fig. 1 and [0097]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haugen to have the outer surface being all or partially covered or coated in a sound absorbing layer being, as taught by Simpson, to provide better acoustic absorption and a liner response to noise, as recognized by Simpson (see [0097]).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Haugen (US 8,511,096) in view of Yu (US 2007/0256889).

Regarding Claim 35: Haugen discloses all the limitations of Claim 23, as stated above, and further discloses wherein the closed end of the plenum is provided to receive the extending projection and to fix the extending projection thereto (see annotated figure ‘096 wherein the projection is necessarily  fixed to the closed end), but does not explicitly recite coupling portions (interpreted as permanent, e.g. weld, or removable fastener or any equivalent way to affix/couple the projection to the closed end of the plenum, see 112(f) interpretation) .
However, Yu teaches a gas turbine engine (“gas turbine” see Abstract) with a sound a absorbing system (see tittle) and elements relative thereto being coupled using permanent, e.g. weld, or removable fasteners or any equivalent way to affix/couple (see [0043]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haugen to have coupling portions to affix the projection, as taught by Yu, to provide easy, cost efficient, well know and reliable techniques.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Little (US 2016/0153311) in view of Yu (US 2007/0256889).

Regarding Claim 38: Little discloses all the limitations of Claim 36, as stated above, and further discloses wherein a plenum wall (see annotated figure ‘311) is provided to secure the extending projection thereto. (see annotated figure ‘311 wherein the projection is necessarily  secured), but does not explicitly recite coupling arrangement (interpreted as permanent, e.g. weld, or removable fastener or any equivalent way to affix/couple the projection to the closed end of the plenum, see 112(f) interpretation) .
However, Yu teaches a gas turbine engine (“gas turbine” see Abstract) with a sound a absorbing system (see tittle) and elements relative thereto being coupled using permanent, e.g. weld, or removable fasteners or any equivalent way to affix/couple (see [0043]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haugen to have coupling portions to affix the projection, as taught by Yu, to provide easy, cost efficient, well know and reliable techniques to affix the projection.


Response to Arguments
Applicant’s arguments filed 08/18/2022 have been considered but are not convincing for the following reasons:

Applicant’s representative asserts that Haugen (US 8,511,096) fails to disclose to “the outwardly extending projection is in a form of a smooth convex surface and the smooth convex surface extends into the plenum” and more precisely that Haugen fails to disclose “the smooth convex surface”, as the surface of Haugen is perforated.

However, Applicant’s representative remarks are not commensurate in scope with the claim language. The term “smooth surface” does not prohibit the surface from being perforated or being discontinuous. Under broadest reasonable interpretation the term “smooth surface” is interpreted as a surface without texture or with minimal/small roughness, as it is defined By Wikipedia (see First paragraph wherein a smooth surface is defined as a surface with small roughness).
In addition, Applicant’s Specification does not provide any particular significance and/or definition of the term “smooth” but merely recites “Such a convex surface provides a smooth surface against which air may flow” Last paragraph of P. 2. Of Applicant’s Specification.
Therefore, Haugen, discloses a surface without texture/roughness and thus under reasonable broadest interpretation a smooth surface.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./Examiner, Art Unit 3741     

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741